Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
In response to Non-Final Office Action mailed on 08/11/2021, applicants’ response dated 02/10/2022 is acknowledged. Objections and rejections not reiterated from previous action are hereby withdrawn.
 Claims 1-2, 6, 8-16, 21-23, 29-32 and 42-43 are pending in this application; elected Group I, claims 1-2, 6, 8-16, 21, 31 and 42 and as species (2,3) sialyl-transferase (claim 9); 3’-sialyllactose (3’-SL; claim 10); and overexpression of  a nagC (claim 16) are now under consideration for examination and non-elected Group II claims 22-23, 29-30, 32 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Maintained-RE: Priority
This application is a CON of 15/700,978 filed on 09/11/2017, now PAT 10415069, which is a DIV of 14/776,216 filed on 09/14/2015, now PAT 9758803, which is a 371 of PCT/US14/29804 filed on 03/14/2014, which claims benefit of Provisional application 61/782,999 filed on 03/14/2013. Upon further review, claims 1-2, 6, 8-16, 21, 31 and 42 are only granted the priority date of 371 of PCT/US14/29804 filed on 03/14/2014; as examiner is unable to find support in the Provisional application 61/782,999 filed on 03/14/2013 for …nanK not mutated (as in claim 1); …deleted or inactivated endogenous -galactosidase gene (as in claims 11-12); …a recombinant -galactosidase gene …(as in claim 13); and overexpression of a nagC gene, a glmS gene, a glmY gene, a glmZ gene or any combination thereof… (as in claim 16).  
Maintained-Claim Rejections: 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 6, 8, 21 and 42 are rejected under 35 U.S.C. 102 (b) as being anticipated by Samain1 et al., (US 2011/0165626 A1).
Claims 1-2, 6, 8, 21 and 42, as interpreted are directed to encompass a method of producing any sialylated oligosaccharide (genus of structures) in any bacterium (a genus of bacteria), the method comprising providing any bacterium comprising any exogenous sialyl-transferase (a genus of structures including variants, mutants and homologs), a deficient sialic acid catabolic pathway (a genus of modifications), a sialic acid synthetic capability (a genus of endogenous and exogenous genes including variants, mutants and homologs); said deficient sialic acid catabolic pathway genetically comprising any structurally undefined mutation in any one genes selected from nanA  and  nanE (a genus of structural modifications; as in claims 1-2, 6, 21 and 42); said sialic acid synthetic capability comprises any exogenous neuA gene… neuC gene … (2,6) sialyl-transferase (as in claim 8)
Samain1 et al., (US 2011/0165626 A1) disclose various strains of E.coli that have been genetically modified wherein nanK is not mutated and comprising a nanA, nanE and nanT mutation (¶ [0019]; and entire document); reproduced below:

    PNG
    media_image1.png
    54
    276
    media_image1.png
    Greyscale

E.coli further comprising a truncated exogenous neuA; an exogenous gene(s) encoding neuB and neuC, see paragraphs [0001];[0013]; and exogenous truncated neuA genes see paragraph [0053], and isolation and purification of produced sialic acid, see paragraph [0021-0022]; and entire document.
 Examiner also takes the position that anticipation does not require actual performance of suggestions in a disclosure. Rather, anticipation only requires that those suggestions be enabled to one of skill in the art. Donohue, 766 F.2d at 533, 226 USPQ at 620 ("It is not, however, necessary that an invention disclosed in a publication shall have actually been made in order to satisfy the enablement requirement."); Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001). 
Hence, the reference of Samain1 et al., (US 2011/0165626 A1) anticipates claims 1-2, 6, 8, 21 and 42, when given the broadest interpretation.
Applicants’ have presented following arguments for traversing the 35 USC § 102 (see pages 6-7 of Applicants’ REMARKS dated 02/10/2022). 
	Applicants’ argue: “…Samain #1 does not provide any enabling disclosure about using a bacterium comprising a wild-type nanK but mutated nanE/nanA/nanT to produce sialic acids. On the contrary, Samain #1 expressly states in its Example 7 that a derivative of strain JM107 (termed TAO1), by mutating nanA but not nanE/nanK/nanT, produced “very little amount of sialic acid”, while two other strains comprising a nanK mutation, including strain $16 (with nanK and nanA mutations) and strain S17 (with mutations to all nanKETA genes), produced “important amounts of sialic acid” (see its paragraph [0057] and Table 3). In addition, the strain S16, which has fewer mutations to these four nan genes…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the reasons made of record in the Office-action dated 08/11/2021 and additionally for the following reasons:
 Contrary to applicants’ arguments and assertions, examiner maintains the following position:
 US 2011/0165626 A1; pages 8-9; nanK mutation is optional, see claim 1 and also includes an embodiment without nanK mutation, see claim 5; reproduced below

    PNG
    media_image2.png
    151
    287
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    326
    media_image3.png
    Greyscale

Therefore, anticipation does not require actual performance of suggestions in a disclosure. Rather, anticipation only requires that those suggestions be enabled to one of skill in the art. Donohue, 766 F.2d at 533, 226 USPQ at 620 ("It is not, however, necessary that an invention disclosed in a publication shall have actually been made in order to satisfy the enablement requirement."); Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001).
PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.
EFFICACY IS NOT A REQUIREMENT FOR PRIOR ART ENABLEMENT A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.lnc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 6, 8-16, 21, 31 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samain1 et al., (US 2011/0165626 A1) as applied to claims 1-2, 6, 8, 21 and 42 (see 102(b) rejection above) and in further in view of Samain2 et al., (US 2011/0014661),  Lee et al., (Biotechnol. Bioprocess Eng., 2000, Vol. 5: 215-218), Gosling et al., (Food Chem., 2010, Vol. 121: 307-318), Konopka JB., (Scientifica, 2012, Vol. 2012: 1-15, in IDS), Plumbridge J., (J. Mol. Microbiol. Biotechnol., 2001, Vol. 3(3): 371-380), Reichenbach1 B., (Dissertation, Univ., of Gottingen, 2009: 1-190), Reichenbach2 et al., (Nuc. Acids Res., 2008, Vol. 36(8): 2570-2580) and Parsons et al., (US 8,304,250 B2).  
Claims 1-2, 6, 8-16, 21, 31 and 42, as interpreted are directed to encompass a method of producing any sialylated oligosaccharide (genus of structures) in any bacterium nanA  and  nanE (a genus of structural modifications; as in claims 1-2, 6, 8, 9-11, 21, 31 and 42); said sialic acid synthetic capability comprises any exogenous neuA gene… neuC gene … (2,6) sialyl-transferase … nagC …glmZ (as in claims 8-16; encoding a genus of enzymes of undefined structures including variants, mutants and homologs); said bacterium has inactivated -galactosidase gene … lacA gene by any method (as in claims 11, 12 and 14); and said bacterium comprises a recombinant -galactosidase gene providing a low but detectable level of -galactosidase activity (as in claim 13).
Rejection of claims 1-2, 6, 8, 21 and 42 is discussed above in 102(b) rejection; however, the reference of Samain1 et al., (US 2011/0165626 A1; supra) is silent regarding wherein in said method increased production of UDP-GlcNAc capability in said bacterium has inactivated -galactosidase gene … lacA gene by any method (as in claims 11, 12 and14); said bacterium comprises a recombinant -galactosidase gene providing a low but detectable level of -galactosidase activity (as in claim 13); overexpression of nagC gene, glmS gene … glmZ (as in claims 16); and said method of purifying comprising binding of said sialylated oligosaccharide … to a carbon column… (as in claim 31).
Rejection of claims 1-2, 6, 8-12, 14-15, 21 and 42, Samain2 et al., (US 2011/0014661) disclose various strains of E.coli that have been genetically modified such lacZ and lacA mutation/inactivation and further modified strains AW1 and AZL comprising lacZ and lacA mutation/inactivation, and comprising a nanA, nanE and nan T mutation (see Abstract, Fig.1-2, Fig. 7-8; Table 1; and entire document); intact functional lactose permease gene lacY and overexpressing neuA, neuB and neuC genes and (2,6) sialyl-transferase gene and production of sialyllactose (see ¶ [0005], [0057], [0130]; and entire document); said reference also teaches the genetic modifications as claimed in the instant invention in E.coli, production of sialyllactose and purification of 3’-sialyllactose from bacterial cell lysate or bacterial cell culture supernatant by employing carbon column (see ¶ [0011], [0095-0096]; and entire reference document). Examiner has reproduced below certain relevant sections from Samain2 et al., (US 2011/0014661): 

    PNG
    media_image4.png
    235
    265
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    271
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    33
    307
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    261
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    263
    317
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    260
    311
    media_image9.png
    Greyscale

Table 1

    PNG
    media_image10.png
    32
    404
    media_image10.png
    Greyscale

11-13, the following references provide direct evidence teaching, suggestion and motivation for the deletion of or inactivation of endogenous E. coli -galactosidase gene and recombinant/heterologous expression of a -galactosidase gene having the catalyzing biochemical property/addition of lactose moiety to the glycans via forward reaction and not the reverse reaction/hydrolytic biochemical property: 
(i)  Analogous art, Lee et al., (Biotechnol. Bioprocess Eng., 2000, Vol. 5: 215-218), provide clear evidence for the use of recombinant a -galactosidase enzyme having the biochemical property of forward reaction alone to synthesize sialyloligosaccharides (see Abstract; Fig. 1, page 216); and provide motivation to a skilled artisan for the deletion or inactivation of endogenous E. coli -galactosidase enzyme, as said enzyme has dual biochemical property of catalyzing both forward (synthesis) and reverse (hydrolytic) reaction (see Fig. 2, page 217; and entire document); and 
(ii) similarly, analogous art, Gosling et al., (Food Chem., 2010, Vol. 121: 307-318) also provide structural and functional information and guidance for the selection of right -galactosidase enzyme having the desired biochemical property for the synthesis of galacto-oligosaccharides depending on the experimental need and the synthesis of desired  galacto-oligosaccharide (see Abstract; Fig. 1, page 309; Table 2, page 301; Fig. 2, page 311; Table 3, page 312; Table 4, page 313; and entire document).   
Regarding claim 16, analogous art, Konopka JB., (Scientifica, 2012, Vol. 2012: 1-15, in IDS) advantageously teach the structural and functional elements of nagC gene and provide suggestion and motivation for the overexpression of nagC gene to increase the production of UDP-GlcNAc, as nagC gene is involved in the N-acetylglucosamine sugar (GlcNAc) production metabolic pathway and represses degradation of N-glmS gene involved in the production of N-acetylglucosamine sugar (GlcNAc), a precursor required for the production of UDP-GlcNAc (see Fig. 2;  pages 8-9; Fig. 4, page 9 and entire document). 
Regarding claim 16, analogous art, Plumbridge J., (J. Mol. Microbiol. Biotechnol., 2001, Vol. 3(3): 371-380) also provide clear evidence that nagC gene upregulates the expression of glmS, glmM and glmU genes involved in the production of N-acetylglucosamine sugar (GlcNAc), a precursor required for the production of UDP-GlcNAc (see Abstract; Fig. 3, page 373; and entire document). 
Regarding claim 16, analogous art, Reichenbach1 B., (Dissertation, Univ., of Gottingen, 2009: 1-190) also advantageously teach the structural and functional elements of nagC gene and provide suggestion and motivation for the overexpression of nagC gene to increase the production of UDP-GlcNAc, as nagC gene is involved in the N-acetylglucosamine sugar (GlcNAc) production metabolic pathway and represses degradation of N-acetylglucosamine sugar (GlcNAc) i.e., downregulates genes involved in the catabolism/degradation of N-acetylglucosamine sugar (GlcNAc) and upregulates the expression of genes glmS gene involved in the production of N-acetylglucosamine sugar (GlcNAc), a precursor required for the production of UDP-GlcNAc; said glmS gene product/mRNA stability and expression is controlled by glmZ and glmY gene products in a concerted manner (see Abstract: ; Summary, page 26; Abstract, page 62; Fig. 34, page 154  and entire document).
16, analogous art, Reichenbach2 et al., (Nuc. Acids Res., 2008, Vol. 36(8): 2570-2580) advantageously teach the structural and functional elements of glmY and glmZ genes that control the activity of glmS gene and overexpression of glmY and glmZ genes resulted in increased production of glucosamine 6-phosphate (GlcN-6-P) sugar, a precursor required for the production of UDP-GlcNAc (see Abstract; column 1-2, page 2575; and entire document).
Regarding claim 31, Parsons et al., (US 8,304,250 B2) advantageously teach the use of carbon chromatographic columns for isolation, separation and purification of N-glycans/N-linked oligosaccharides (see, Abstract; Fig. 19; col. 1, lines 15-37; cols. 3-5; Example 1, col. 33, lines 40-60; and entire document).  
Hence, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Samain1 et al., and Samain2 et al., that teaches strains of E.coli that have been genetically modified for the production of UDP-GlcNAc, N-acetylglucosamine sugar (GlcNAc) and sialyllactose, said modification would involve deletion of or inactivation of endogenous E. coli -galactosidase gene and recombinant/heterologous expression of a -galactosidase gene having the catalyzing biochemical property/addition of lactose moiety to the glycans via forward reaction and not the reverse reaction/hydrolytic biochemical property (as suggested by Lee et al., and Gosling et al.,) and further genetic modification comprising overexpression of nagC, glmS, glmY and glmZ genes that produce key intermediate precursors for the formation glucosamine 6-phosphate (GlcN-6-P) sugar, a precursor required for the production of UDP-GlcNAc and thus channeling glucosamine 6-phosphate (GlcN-6-P) sugar to the increased formation of UDP-GlcNAc required for the formation of any N-acetlyglucosamine-containing oligosaccharide and 1 B., and Reichenbach2 et al., and said references also provide functional and structural elements of the instant invention. Motivation to do so is provided by the combined references of Samain1 et al., Samain2 et al., Lee et al., Gosling et al., Konopka JB., Plumbridge J., Reichenbach1 B., Reichenbach2 et al., and Parsons et al., which clearly define role of various enzymes in the biosynthesis of N-acetlyglucosamine-containing oligosaccharides and sialylated oligosaccharides, commercially important chemicals utilized for the production of various industrially important chemicals and pharmaceuticals and methods for isolation and purification (Parsons et al.,). One of ordinary skill in the art would have a reasonable expectation of success, since isolated host cells harboring recombinant vectors comprising nucleotide sequences encoding: lgtA, nagC, glmS, glmY and glmZ genes are provided by the cited references.   
Given this extensive teaching in prior art (Samain1 et al., Samain2 et al., Lee et al., Gosling et al., Konopka JB., Plumbridge J., Reichenbach1 B., Reichenbach2 et al., and Parsons et al.,) i.e., a method of producing any sialylated oligosaccharide (genus of structures) in any bacterium (a genus of bacteria), the method comprising providing any bacterium comprising any exogenous sialyl-transferase (a genus of structures including variants, mutants and homologs), a deficient sialic acid catabolic pathway (a genus of modifications), a sialic acid synthetic capability (a genus of endogenous and exogenous genes including variants, mutants and homologs); said deficient sialic acid catabolic pathway genetically comprising any structurally undefined mutation in any one genes selected from nanA  and  nanE (a genus of structural modifications); said sialic acid neuA gene… neuC gene … (2,6) sialyl-transferase … nagC …glmZ (encoding a genus of enzymes of undefined structures including variants, mutants and homologs); said bacterium has inactivated -galactosidase gene … lacA gene by any method; and said bacterium is E.coli, as taught by the instant invention and as claimed in claims 1-2, 6, 8-16, 21, 31 and 42 of the instant invention is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.  
Therefore, claims 1-2, 6, 8-16, 21, 31 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samain1 et al., (US 2011/0165626 A1) as applied 1-2, 6, 8, 21 and 42 (see 102(b) rejection above) and in further in view of Samain2 et al., (US 2011/0014661),  Lee et al., (Biotechnol. Bioprocess Eng., 2000, Vol. 5: 215-218), Gosling et al., (Food Chem., 2010, Vol. 121: 307-318), Konopka JB., (Scientifica, 2012, Vol. 2012: 1-15, in IDS), Plumbridge J., (J. Mol. Microbiol. Biotechnol., 2001, Vol. 3(3): 371-380), Reichenbach1 B., (Dissertation, Univ., of Gottingen, 2009: 1-190), Reichenbach2 et al., (Nuc. Acids Res., 2008, Vol. 36(8): 2570-2580) and Parsons et al., (US 8,304,250 B2).
Applicants’ have presented following arguments for traversing the 35 USC § 103 (see pages 7-8 of Applicants’ REMARKS dated 02/10/2022). 
	Applicants’ argue: “…Applicant respectfully disagrees. As discussed above, a skilled artisan would have understood that Samain #1 is not enabled to anticipate the pending claims. With the experimental data actually teaching away from the instant invention as claimed, Samain #1 does not render the pending claims obvious, either…
E.coli strains, including strains DC (without mutations or deletions in nanA or nanK), ZLKA and GLKA (with deletions in nanA, nanK, nanE, and nanT), AZL and AW 1 (with mutations or deletions in nanA), and AZK (with mutations or deletions in nanA and nanK) (See Abstract and Tables 1 and 2 of Samain). However, Samain does not teach or suggest the claimed bacterium having a mutated nanA and nanE but a wild-type nanK without mutation… Such deficiency cannot be cured by other cited references. Samain #2 describes various E. coli strains, including strains DC (without mutations or deletions in nanA or nanK), ZLKA and GLKA (with deletions in nanA, nanK, nanE, and nanT), AZL and AW 1 (with mutations or deletions in nanA), and AZK (with mutations or deletions in nanA and nanK) (See Abstract and Tables 1 and 2 of Samain). However, Samain does not teach or suggest the claimed bacterium …”  

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the reasons made of record in the Office-action dated 08/11/2021 and additionally for the following reasons:
 Contrary to applicants’ arguments and assertions, examiner maintains the following position:
 US 2011/0165626 A1; pages 8-9; nanK mutation is optional, see claim 1 and also includes an embodiment without nanK mutation, see claim 5; reproduced below

    PNG
    media_image2.png
    151
    287
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    326
    media_image3.png
    Greyscale
,
1-2, 6, 8-16, 21, 31 and 42 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching reference).
 (i)  In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(ii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(iv) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iv) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference 
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
1) Claims 1-2, 6, 8-16, 21, 31 and 42 are only granted the priority date of 371 of PCT/US14/29804 filed on 03/14/2014.
2) Claims 1-2, 6, 8, 21 and 42 are rejected under 35 U.S.C. 102 (b) as being anticipated by Samain1 et al., (US 2011/0165626 A1).
3) Claims 1-2, 6, 8-16, 21, 31 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samain1 et al., (US 2011/0165626 A1) as applied to claims 1-2, 6, 8, 21 and 42 (see 102(b) rejection above) and in further in view of Samain2 et al., (US 2011/0014661),  Lee et al., (Biotechnol. Bioprocess Eng., 2000, Vol. 5: 215-218), Gosling et al., (Food Chem., 2010, Vol. 121: 307-318), Konopka JB., (Scientifica, 2012, Vol. 2012: 1-15, in IDS), Plumbridge J., (J. Mol. Microbiol. Biotechnol., 2001, Vol. 3(3): 371-380), Reichenbach1 B., (Dissertation, Univ., of Gottingen, 2009: 1-190), Reichenbach2 et al., (Nuc. Acids Res., 2008, Vol. 36(8): 2570-2580) and Parsons et al., (US 8,304,250 B2).
4) Non-elected Group II claims 22-23, 29-30, 32 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions
Conclusion
	None of the claims are allowable. Claims 1-2, 6, 8-16, 21, 31 and 42 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652